Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-13-00453-CV

   GUILLERMO BENAVIDES GARZA INVESTMENT CO., Manuel A. Benavides, and
                         Norma Z. Benavides,
                             Appellants

                                                 v.

  Guillermo BENAVIDES, Z., Individually and Derivatively on behalf of GBG Ranch, LTD,
                                      Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CVF-00194-D1
                          The Honorable Joe Lopez, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order of July 2, 2013,
granting a temporary injunction is REVERSED and the temporary injunction is DISSOLVED.

      We ORDER that the appellants, Guillermo Benavides Garza Investment Co., Manuel A.
Benavides, and Norma Z. Benavides, recover the costs of this appeal from the appellee, Guillermo
Benavides, Z., Individually and Derivatively on behalf of GBG Ranch, LTD.

       SIGNED July 9, 2014.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice